DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 05/27/2021 has been entered and made of record.
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made final.

Response to Arguments
Applicant's arguments filed on 05/27/2021 have been fully considered but they are not persuasive.
Examiner that the existing Priest and Janky references teach the newly amended claim language. See detailed analysis below.
In particular Examiner finds that Priest teaches that each object of the plurality of objects of interest comprises a respective asset of a plurality of assets. ¶ 0148 and 0151 teaches identifying objects in the 3D model. These objects include physical assets of the cell tower site. Further teachings at Fig. 60, ¶ 0264 and 0268. 
Applicant remarked that Priest’s teaching of comparing changes of components of a particular cell site is not the same as a comparison of respective location information. However, Examiner points to the fact that the teaching at ¶ 0164-0166 compares a new 3D model with a known/first 3D model, based on comparison of location identifiers from each, as recited in ¶ 0165. That is, the respective location 
See detailed analysis below regarding the remaining claim rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 11, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priest (US PGPub 2018/0144558) in view of Janky (US PGPub 2011/0064312) and Liu (US PGPub 2017/0341775).
Regarding claim 1, Priest discloses a device for database management (¶ 0207), the device comprising:
a memory; (¶ 0100) 
and processing circuitry coupled to the memory and configured to: (¶ 0100)

identify a plurality of objects of interest using the inspection data, the 3D model, or a combination of the inspection data and the 3D model, wherein each object of the plurality of objects of interest comprises a respective asset of a plurality of assets; (¶ 0148 and 0151 teaches identifying objects in the 3D model. Further teachings at Fig. 60, ¶ 0264 and 0268. These objects include physical assets of the cell tower site.)
estimate respective geographical location information for each object of the plurality of objects of interest using the 3D model; and (¶ 0150 and 0159 teach determining equipment locations from the 3D model. As a further teaching ¶ 0259 teaches georeferencing newly created 3D objects to place them the correct distances from other objects.)
generate a database using the geographical location information for each respective asset of the plurality of assets. (¶ 0159 and 0163 teach generating export data regarding the geographical location information for each object. Also see ¶ 0207 which teaches that the 3D model is stored in a database. ¶ 0260 teaches that the 3D model is exported as a stored model file.)
compare the respective geographical location information for each respective asset of the plurality of assets to a respective location of each known asset of a plurality of known assets; (¶ 0164-0166 teach comparing a new 3D model with a known/first 3D 
In the field of image-based georeferencing Janky teaches generating a table comprising a first column indicating a respective sset of the plurality of assets and one or more columns indicating a latitude position for the respective asset and a longitudinal position for the respective asset. (Janky is a system for georeferencing objects in input images based on a library of known images. Fig. 9 and ¶ 0095 teach representing the objects of interest by storing their latitude and longitude coordinates in a table with columns.)
It would have been obvious to one of ordinary skill in the art to have combined Priest’s image georeferencing with Janky’s image georeferencing. Priest teaches comparing known models with new 3D models, but without explicit teaching for how the objects of interest store their coordinate positions. Janky teaches image-based georeferencing which discloses storing coordinate positions as latitude and longitude coordinates in a table. The combination constitutes the repeatable and predictable result of simply applying Janky’s teachings for using a table with columns as a data structure and storing locations as latitude/longitude coordinates. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

In the field of automated landing area selection Liu teaches that in identifying the plurality of assets, the processing circuitry is configured to determine that each asset of the plurality of assets comprises a respective landing area that satisfies an area threshold for the vehicle, (Liu teaches a system for automated landing area selection. ¶ 0041 teaches that a candidate area is deemed a safe area for landing when it satisfies an area threshold.)
Liu also teaches that the database indicates that each asset of the plurality of assets includes the respective landing area and wherein the processing circuitry is configured to use the database to determine the respective landing area of the plurality of assets that is closest to the vehicle. (¶ 0049, “determining one or more safe landing areas from a database of safe landing area, or analyzing map data in the map and determining one or more safe landing areas according to a result of the analysis . . . 
It would have been obvious to one of ordinary skill in the art to have combined Priest’s UAV-based surveying with Liu’s UAV-based landing surveying. Liu teaches a UAV detecting a landing location. The combination constitutes the repeatable and predictable result of simply applying Liu’s teachings here to Priest’s UAV-based surveying to perform landing. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 4, the above combination discloses the device of claim 1, wherein the processing circuitry is configured to, in response to determining that the respective geographical location information for the respective asset corresponds to the respective location of the known object: determine positional error information based on the comparison and modify the location of the known object of interest using the position error. (Janky ¶ 0133-0135 teaches that a first/new image has a GNSS location and once the image has been registered to a known georeferenced second image, common points in the registration are compared. If the first image has lower positional error than the known image, the database is updated with the location of the known object given by the first image.)
Regarding claim 5, Priest discloses the device of claim 1, wherein, to generate the database, the processing circuitry is configured to: in response to determining the respective geographical location information for the respective asset does not 
Regarding claim 6, Priest discloses the device of claim 5, wherein, to add the entry in the database, the processing circuitry is configured to add the entry in the database to indicate that the respective asset was previously not known in the database. (As above, ¶ 0237 teaches that deviations from the previous image are flagged related to the geographical location information.)
Regarding claim 7, Priest discloses the device of claim 1, wherein, to identify the plurality of objects of interest, the processing circuitry is configured to identify a 2D object of interest using the inspection data and wherein, to estimate the respective geographical location information, the processing circuitry is configured to: project the 2D object onto the 3D model to determine a 3D object of interest; and extract a location of the 3D object using the 3D model. (¶ 0148 and 0151 teach building a 3D model from 2D images via photogrammetry. As above, ¶ 0150 and 0159 teach determining equipment location from the 3D model.) 
Regarding claim 8, Priest discloses the device of claim 7, wherein the inspection data comprises a 2D image and wherein, to identify the 2D object, the processing circuitry is configured to identify a part of the 2D image for the 2D object. (As above, ¶ 0148 teaches building a 3D model from 2D images via photogrammetry. The 3D model is created by identifying objects of interest in the 2D images.)
claim 10, Priest discloses the device of claim 1, wherein, to identify the plurality of objects of interest, the processing circuitry is configured to estimate a portion of the 3D model that matches with a shape of an object of interest of the plurality of objects of interest. (¶ 0159 teaches matching the shape of an object such as a cell tower in the 3D model. Also see ¶ 0166.)
Regarding claim 11, Priest discloses the device of claim 10, wherein, to estimate the respective geographical location information, the processing circuitry is configured to extract a location of the portion of the 3D model. (As above, ¶ 0150 and 0159 teach determining equipment location from the 3D model.)
Regarding claim 14, Priest discloses the device of claim 1, wherein the inspection data is aerial inspection data and wherein the vehicle is an Unmanned Aerial Vehicle (UAV). (See rejection of claim 13.)
Regarding claim 15, Priest discloses the device of claim 1, wherein the processing circuitry is arranged within the vehicle, wherein the processing circuitry is arranged outside of the vehicle, or wherein the processing circuitry comprises a first processor arranged within the vehicle and a second processor arranged outside of the vehicle. (¶ 0097 teaches a processor within the UAV.)
Regarding claim 16, Priest discloses the device of claim 1, wherein the processing circuitry is configured to: identify one or more physical properties for an object of the plurality of objects of interest using the inspection data, the 3D model, or the combination of the inspection data and the 3D model, wherein, to generate the database, the processing circuitry is configured to indicate the one or more physical properties for the object of interest in an entry of the database. (¶ 0159 and 0163 teach 
Claim 18 is the method claim corresponding to the device of claim 1. Priest teaches a method (abstract). Remaining limitations are rejected similarly. See detailed analysis above. 
Claims 19-20 are the system claim corresponding to the device of claims 1 and 15. Priest teaches a system (abstract). Remaining limitations are rejected similarly. See detailed analysis above.

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priest (US PGPub 2018/0144558) in view of Janky (US PGPub 2011/0064312), Liu (US PGPub 2017/0341775) and Fathi (US PGPub Fathi 2017/0220887).
Regarding claim 9, Priest discloses the device of claim 7, but not the remaining limitations. 
In the field of image-based georeferencing Fathi teaches identifying 2D objects by applying a neural network. (Fathi teaches georeferencing objects in an image to GPS coordinates. Object identification is based on machine learning models (¶ 0111) including neural networks (¶ 0105).)
It would have been obvious to one of ordinary skill in the art to have combined Priest’s image georeferencing with Fathi’s image georeferencing. Priest teaches generating 3D models and object detection, but without explicit mention of using a neural network. Fathi teaches an image-based georeferencing which discloses using a 
Regarding claim 12, Priest discloses the device of claim 10, wherein, to estimate the portion of the 3D model that matches with the shape of the object of interest, the processing circuitry is configured to apply a neural network. (As above, Fathi teaches object identification is based on neural networks (¶ 0105).)

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661